Citation Nr: 0939387	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  05-23 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to 
September 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

When this case was previously before the Board in May 2008, 
it was decided in part and remanded in part.  It has since 
returned to the Board for further appellate action.

In September 2009, the Veteran submitted additional evidence 
in support of her appeal, along with a waiver of her right to 
have the evidence initially considered by the RO.


REMAND

The Veteran contends that she is entitled to service 
connection for bilateral hearing loss disability, tinnitus, 
and a psychiatric disability, to include PTSD, as she 
believes these conditions stem from her active duty service.

As directed in the Board's prior remand, the Veteran was 
scheduled for VA examinations in May 2009.  The record 
reveals that the Veteran failed to report for the 
examinations.  The law provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, the claim shall be rated based 
on the evidence of record, in the case of an original 
compensation claim, or the claim shall be denied in the case 
of any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase.  38 
C.F.R. § 3.655(b).  For the reasons expressed below, the 
Board finds that the Veteran has demonstrated good cause.  

In a statement dated August 26, 2009, the Veteran indicated 
that she was never contacted by phone or mail notifying her 
of the date and time of the May 2009 examinations, and that 
it might have been sent to the wrong address.  The record 
reflects that at the time the examination notification was 
sent, the VA medical center listed the Veteran's address as 
being in Hunt Woods, Michigan.  However, previous 
communications from VA were mailed to an address in Oak Park, 
Michigan.  In her current correspondence, the Veteran 
provided her current address, an address in Oak Park, 
Michigan.  Therefore, it appears that the Veteran did not 
receive notice of the examinations, as she contends.  

Based on the foregoing, the Board finds that the Veteran has 
demonstrated good cause for failing to attend the scheduled 
examinations.  

Also, the Veteran should be provided written notification of 
the provisions of 38 C.F.R. § 3.655 concerning the 
consequences of her failure to report, without good cause, 
for a scheduled VA examination.

Lastly, in a September 2009 communication from the Veteran's 
representative, it was indicated that the Veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits based upon the claimed conditions.  However, neither 
the decision awarding the benefits nor the medical records on 
which the decision was based have been obtained.  Since the 
SSA decision and the records upon which the decision was 
based could be supportive of the Veteran's claims, further 
development to obtain them is in order.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
treatment or evaluation of the 
disabilities at issue.  If it is unable 
to obtain any such evidence, it should so 
inform the Veteran and her representative 
and request them to provide the 
outstanding evidence.

2.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of the SSA decision awarding the Veteran 
disability benefits, and the record upon 
which the award was based.

3.  Then, the RO or AMC should arrange 
for the Veteran to be examined by a 
psychiatrist or a psychologist to 
determine the nature, extent and etiology 
of any currently present psychiatric 
disorders.  
Also, the Veteran should be advised of 
the provisions of 38 C.F.R. § 3.655, 
concerning the consequences of her 
failure to report for an examination 
without good cause. If the Veteran fails 
to report for an examination, a copy of 
the notice must be associated with the 
claims folders.

The claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the review of the claims files 
and evaluation of the Veteran, the 
examiner should provide an opinion with 
respect to each currently present 
acquired psychiatric disorder as to 
whether there is a 50 percent or better 
probability that the disorder originated 
during service or is otherwise 
etiologically related to service.  A 
diagnosis of PTSD should be confirmed or 
ruled out.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to 
include the specific stressor(s), should 
be identified.  If PTSD is not diagnosed, 
the examiner should explain why the 
Veteran does not meet the criteria for 
this diagnosis.

The supporting rationale for all opinions 
expressed must also be provided.

4.  The RO or the AMC should also arrange 
a VA examination by an examiner with the 
appropriate expertise to determine the 
nature an etiology of any currently 
present bilateral hearing loss disability 
and tinnitus.  Also, the Veteran should 
be advised of the provisions of 38 C.F.R. 
§ 3.655, concerning the consequences of 
her failure to report for an examination 
without good cause.  If the Veteran fails 
to report for an examination, a copy of 
the notice must be associated with the 
claims folders.

The claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the review of the claims folders 
and evaluation of the Veteran, the 
examiner should provide an opinion with 
respect to any currently present hearing 
loss disability or tinnitus as to whether 
there is a 50 percent or better 
probability that the disorder originated 
during service or is otherwise 
etiologically related to service.  

The supporting rationale for all opinions 
expressed must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the remanded claims.  If any 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, she and 
her representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response 
before the case is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


